Citation Nr: 1532058	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-24 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to August 1971.  He died in September 2011, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision and administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In June 2015, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  That opinion was received by the Board in July 2015.  


FINDINGS OF FACT

1.  The Veteran's period of military service from June 1967 to August 1971 included a tour of duty in the Republic of Vietnam from November 1967 to June 1969, and he is presumed to have been exposed to herbicides therein.   

2.  The Veteran died in September 2011, and his death certificate lists the immediate cause of death was cardiorespiratory arrest due to or as a consequence of severe COPD; there were no listed significant conditions contributing to death, and it was not indicated whether an autopsy was performed. 

3.  Competent medical evidence shows that at the time of his death the Veteran likely had underlying ischemic heart disease, which is presumed to have been related to in-service herbicide exposure, and that the underlying heart disease likely directly contributed to or resulted in the fatal cardiorespiratory arrest.

4.  Based on the grant of service connection for the cause of the Veteran's death, the claim for DIC under 38 U.S.C.A. § 1318 is rendered moot as there is no justiciable case or controversy for active consideration by the Board.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1137, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).

2.  The appellant's appeal for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318 , 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 3.22 , 19.4, 20.101, 20.200, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the cause of death claim is being granted, further discussion of the VCAA is not necessary.  Moreover, the grant of service connection for the cause of the Veteran's death constitutes a complete grant of those benefits sought on appeal, and renders moot the claim of entitlement to DIC under 38 U.S.C.A. § 1318, as will be further explained below.  Therefore, a discussion of VA's duty to notify and assist is unnecessary as to these issues.


Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (to include organic heart disease) may be presumed to have been incurred or aggravated in service if manifested within a specified period of time (one year for organic heart disease) after discharge from active duty.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Certain listed chronic diseases, to include ischemic heart disease (added to the list only in recent years), associated with exposure to certain herbicide agents (Agent Orange) may be service connected on a presumptive basis as due to exposure to such herbicides.  A veteran who served in Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Notably, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).    

When a veteran dies from a service-connected disability, the veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that such disability, which is causally related to service, was either the principal or a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

For a service-connected disability to constitute a principal cause of death, it must be shown to be the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c).

The Veteran served on active duty from June 1967 to August 1971, to include a tour of duty in the Republic of Vietnam from November 1967 to June 1969.  He died in September 2011 at a private hospital (Forrest General Hospital), and his death certificate shows that the immediate cause of death was cardiorespiratory arrest due to or as a consequence of severe COPD.  There were no conditions listed as significant conditions contributing to death but not resulting in the underlying cause.  Further, it is not indicated whether an autopsy was performed.  

The appellant claims that the Veteran's death is attributable to service.  Although at the time of his death the Veteran did not have any established service-connected disabilities, the appellant believes that there is a connection between the Veteran's Vietnam service and an underlying heart condition, which in turn led to his demise.  She asserted that the Veteran was treated for a heart problem prior to his death.  Under VA law, as noted above, the Veteran by virtue of his Vietnam service is presumed to have been exposed to herbicides therein.  If it is shown that he had developed ischemic heart disease at any point after his exposure, then his disease is presumed to have been related to service (and thus, service-connected).  

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis relating to COPD or a heart disability.  After service, records show diagnosis and treatment for a variety of ailments, to include COPD.  There is no evidence to show that the Veteran was diagnosed with ischemic heart disease.  Nevertheless, VA and private records dated in 1995 and in 2011, respectively, indicate that ECGs were conducted which showed abnormal findings, particularly a history of infarction.  For example, ECGs in June 1995 suggested the possibility of an old infarct.  An ECG in March 2011 indicated an inferior infarct - age undetermined.  Further, an August 1998 VA outpatient medical record included an impression of history of myocardial infarction.  
 
Given the lack of a medical opinion, the Board in June 2015 sought a medical expert opinion through the VHA to address the unresolved questions in this case.  Specifically, the Board sought answers to the following questions:  (1) is it at least as likely as not (a 50% or greater probability) that the Veteran's fatal severe COPD is related to his military service from June 1967 to August 1971 to include his presumed exposure to herbicides therein?; (2) is it at least as likely as not (a 50% or greater probability) that, especially in light of a history of infarction shown on ECG, the Veteran had underlying ischemic heart disease?; and (3) is it at least as likely as not (a 50% or greater probability) that the Veteran's underlying ischemic heart disease either resulted in or contributed to the fatal cardiorespiratory arrest that was due to/a consequence of severe COPD, or aggravated the fatal cardiorespiratory arrest that was due to/a consequence of severe COPD (that is, caused the fatal condition to worsen beyond, or more rapidly than, its natural progression)?   

In a medical opinion dated in June 2015 and received by the Board in July 2015, the VHA expert (board-certified in internal medicine and adult cardiovascular disease) concluded that although it was not likely that the Veteran's COPD was caused by his presumed exposure to herbicides during his military service (because the Veteran had an extensive tobacco use history that likely caused the severe COPD), it was likely that he had underlying ischemic heart disease.  In making such as assessment, he noted among other things that the Veteran's multiple evaluations for dyspnea showed elevated BNP upon blood testing, which was indicative of a component of congestive heart failure.  This finding coupled with the evidence of multiple ECGs with old myocardial infarction was consistent with ischemic heart disease and ischemic cardiomyopathy.  The examiner further concluded that it was likely that the Veteran's underlying ischemic heart disease directly contributed to or resulted in the fatal cardiopulmonary arrest.  This assessment was based on findings that the Veteran had ECGs with inferior infarction and ST elevation around the time of his death, which was attributed to cardiopulmonary arrest.

In view of the foregoing, there is satisfactory proof that the Veteran's cause of death from cardiopulmonary arrest was likely attributable to underlying ischemic heart disease of service origin, as contended by the appellant.  Although the Veteran's death certificate does not list heart disease as a specific cause of death, as either a direct or contributory cause, there was a sufficient body of medical evidence from which the VHA expert could conclude that a reason that the Veteran's heart and lungs ceased to function (i.e., went into cardiopulmonary arrest) was attributable to underlying heart disease, and not just severe COPD as listed on the death certificate.  With reference to significant facts in the record, the VHA expert provided compelling rationale to support his conclusion.  As there is competent medical evidence to support the appellant's claim that the Veteran's fatal condition is etiologically related to underlying heart disease that is presumed to have been incurred in service, entitlement to service connection for the cause of the Veteran's death is warranted.


DIC under 38 U.S.C.A. § 1318

As an alternative theory of entitlement to service connection for the cause of the Veteran's death, the appellant contends that VA compensation benefits are warranted for the cause of the Veteran's death based upon 38 U.S.C.A. § 1318. 
Under 38 U.S.C.A. § 1318, DIC benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death was service-connected.  Based on the Board's grant of service connection for the cause of the Veteran's death in this decision, the question of entitlement to DIC under this alternative theory of entitlement is moot as the appellant has been granted the underlying benefit sought.  Therefore, no justiciable case or controversy remains. 
See 38 U.S.C.A. §§ 1318, 7104, 7105, 7107; 38 C.F.R. §§ 3.22, 19.4, 20.101, 20.200, 20.204.  Accordingly, the appeal with respect to the claim for DIC under 38 U.S.C.A. § 1318 is dismissed.  


ORDER

The appeal seeking entitlement to service connection for the cause of the Veteran's death is granted.  

The appeal seeking entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


